18-10122-jlg   Doc 163   Filed 08/13/19     Entered 08/13/19 22:11:28   Main Document
                                          Pg 1 of 32
18-10122-jlg   Doc 163   Filed 08/13/19     Entered 08/13/19 22:11:28   Main Document
                                          Pg 2 of 32
18-10122-jlg   Doc 163   Filed 08/13/19     Entered 08/13/19 22:11:28   Main Document
                                          Pg 3 of 32
18-10122-jlg   Doc 163   Filed 08/13/19     Entered 08/13/19 22:11:28   Main Document
                                          Pg 4 of 32
18-10122-jlg   Doc 163   Filed 08/13/19     Entered 08/13/19 22:11:28   Main Document
                                          Pg 5 of 32
18-10122-jlg   Doc 163   Filed 08/13/19     Entered 08/13/19 22:11:28   Main Document
                                          Pg 6 of 32
18-10122-jlg   Doc 163   Filed 08/13/19     Entered 08/13/19 22:11:28   Main Document
                                          Pg 7 of 32
18-10122-jlg   Doc 163   Filed 08/13/19     Entered 08/13/19 22:11:28   Main Document
                                          Pg 8 of 32
18-10122-jlg   Doc 163   Filed 08/13/19     Entered 08/13/19 22:11:28   Main Document
                                          Pg 9 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 10 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 11 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 12 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 13 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 14 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 15 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 16 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 17 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 18 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 19 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 20 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 21 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 22 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 23 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 24 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 25 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 26 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 27 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 28 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 29 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 30 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 31 of 32
18-10122-jlg   Doc 163   Filed 08/13/19 Entered 08/13/19 22:11:28   Main Document
                                       Pg 32 of 32
